Citation Nr: 1750368	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  12-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis, currently evaluated as 10 percent disabling (excluding the period from December 09, 2010 to March 31, 2011 wherein a temporary total evaluation was assigned for convalescence following surgery). 


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

During the course of development of the Veteran's appeal, the RO issued a February 2010 rating decision which awarded a temporary total 100 percent disability rating, effective December 09, 2010 through March 31, 2011, for convalescence following left wrist surgery, pursuant to 38 C.F.R. 4.30.  Thereafter, the Veteran's left wrist disability was to be rated as 10 percent disabling effective from April 1, 2011. 

The Veteran had a Travel Board hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that proceeding has been associated with the record.

This matter was previously before the Board in July 2015 and October 2016 where it was remanded for further development. 

As noted in the July 2015 and October 2016 Board decisions and remands, the Veteran made a claim for an increased rating for his left wrist disability in July 2006, which was addressed by the May 2007 rating decision.  Since then, the RO has entered several rating decisions, and upon each one, the Veteran has filed a claim for an increased rating for his left wrist disability within one year of the rating decision being issued.  As such, the Board considers the pendency of this appeal to begin upon the July 2006 claim.



FINDINGS OF FACT

1.  For the period beginning July 2006 to March 30, 2015, the Veteran's left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis has been manifested by no more than plantar flexion limited to 15 degrees, dorsal flexion limited to 15 degrees, with evidence of painful motion and further limitation of motion.

2.  For the period beginning March 31, 2015, the Veteran's left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis has been manifested by no more than plantar flexion limited to 5 degrees, dorsal flexion limited to 5 degrees, with evidence of painful motion and further limitation of motion due to functional loss, and favorable ankylosis.


CONCLUSIONS OF LAW

1.  For the period beginning July 2006 to March 30, 2015, the criteria for an evaluation in excess of 10 percent for a left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5108 (West 2014); C.F.R. § 4.71a, Diagnostic Codes, 5214, 5215 (2017).

2.  For the period beginning March 31, 2015, the criteria for an evaluation in excess of 10 percent for a left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis, have been met.  38 U.S.C.A. §§ 1155, 5108 (West 2014); C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in August 2006, February 2009, and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Increased Rating 

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Analysis

The Veteran's left wrist disability was initially evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5215 for limitation of motion.  This code distinguishes between the major (dominant) and minor (non-dominant) extremity.  As the Veteran is right-handed, the ratings for the minor side apply.  The current rating exceeds the maximum rating pursuant to Diagnostic Code 5215 for limitation of motion; thus, his left wrist claim will be evaluated pursuant to Diagnostic Code 5214. 

Under Diagnostic Code 5214, favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion warrants a rating of 20 percent if involving the minor extremity.  Ankylosis of the wrist in any position, except favorable, warrants a 30 percent rating if involving the minor extremity.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, warrants a 40 percent rating if involving the minor extremity.

Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

Historically, an August 1978 rating decision granted service connection for a left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis, and assigned a 10 percent rating, effective June 19 1978, the date of the Veteran's claim for service connection.  In July 2006, the Veteran filed a claim for increased rating for his left wrist disability.  A May 2007 rating decision continued that 10 percent evaluation for a left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis.  The Veteran contends that his left wrist disability warrants a higher evaluation.

The Veteran was afforded VA examinations in September 2008, March 2009, and September 2010.  In each examination the Veteran complained about pain and weakness in his left wrist and the examinations showed limitations in the Veteran's range of motion with 25 degrees flexion, 40 degrees extension, 25 degrees ulnar movement and 20 degrees radial movement.  There was no diagnosis of ankylosis. 

During the appeal period, the Veteran underwent left wrist surgery on December 9, 2010.  Following the left wrist surgery, the Veteran continued to complain about pain and weakness.  An April 2011 private medical record showed that the Veteran continued to experience limited range of motion with 10 to 15 degrees of extension and 40 degrees of flexion in his left hand. 

A January 2015 private treatment record noted that the Veteran was last seen for treatment in 2011.  This treatment record showed a decrease in range of motion to 20 degrees flexion and 20 extension with pain and stiffness.  There was no diagnosis of ankylosis.

In a March 2015 hearing, the Veteran testified that he frequently experiences flare ups that cause his left wrist to swell and become unusable.  The Veteran stated that during these flare ups he is unable to bend his left wrist, grip objects, and he experiences a lot of pain.  During the hearing, the Veteran demonstrated his limited use of his left wrist.  The undersigned Veterans Law Judge noted that the Veteran's left wrist appeared unable to bend and that it was shaking, whereas the Veteran appeared able bend his right wrist without any shaking or pain. 

In March 2015, the Veteran was afforded a VA examination to evaluate the severity of his left wrist disability.  The examiner noted under the "functional impairment" section, that the Veteran could not move his left wrist due to pain and weakness and that he had post-operative restricted movement.  Range of motion testing showed the Veteran had palmar flexion from zero to 15 degrees, dorsiflexion from zero to 15 degrees and no movement (0 to 0 degrees) of ulnar and radial deviation.  The Veteran was noted to have "limited motion" of his left wrist affecting use and causing pain with use.  The examiner marked that the Veteran was unable to perform repetitive use testing due to "marked restricted movement of the left wrist."  The examiner then noted that pain, weakness, fatigue and lack of endurance resulted in a loss of range of motion such that his palmar flexion was from zero to five degrees, his dorsiflexion was from zero to five degrees and he continued to have no ulnar or radial deviation.  The examiner noted that during flare-ups there would be significant limitation of functional ability, but that he was unable to describe this in terms of range of motion.  The examiner indicated that the Veteran had "extremely unfavorable" ankylosis despite the examination including some range of motion and the examiner noted that he could not indicate the functional limitation in terms of range of motion during a flare-up.  Then, the examiner marked "no" regarding whether there was functional impairment of the left wrist such that no effective function remains other than that which would be equally well served by amputation with prosthesis.  The examiner concluded that the functional impact of the left wrist disability was that the Veteran had "limited normal functional use of left hand."

The Veteran also submitted a private examination from April 2015.  That examination showed the Veteran had palmar flexion and dorsiflexion from zero to 20 degrees, with painful motion noted at 10 degrees.  The examiner noted the Veteran would be able to perform repeat testing, but that it was not performed.  Strength testing was noted to show "palpable muscle movement, but no joint movement" (1/5) for wrist flexion and extension.  The private examiner noted the Veteran did not have ankylosis.  Additionally, the private examiner noted "unable to use left? hand" (the word before "hand" was either scratched out or is illegible).

In March 2017, the March 2015 examiner provided an addendum opinion in which he opined that theVeteran has favorable ankylosis of the left wrist, fixed in a natural position at 0 degrees.  The examiner noted that the Veteran has loss of motion during a flare-up with no movement in the radial and ulnar deviation movements, but that there is 5 degrees of movement in palmar and dorsal flexion.  Further, the examiner noted that the Veteran is unable to functionally use his left hand due to pain and weakness, although there is still some residual use.

A higher rating is available on schedular basis if the Veteran's left wrist was shown to be favorably ankylosed in 20 to 30 degrees dorsiflexion or unfavorably ankylosed in any degree of palmar flexion or with ulnar or radial deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  The medical evidence shows that the Veteran has ankylosis in the left wrist; however, it is in the favorable position, i.e., at 0 degrees.  The evidence does not show that the Veteran's wrist has been objectively ankylosed in a favorable position at 20 to 30 degrees dorsiflexion or in an unfavorable position (i.e., fixed in a position other than 0 degrees) at any point during the appeal; thus, a higher rating would not be generally warranted. 

However, a higher rating is available with the guidance of Deluca and Mitchell.  In the March 2017 VA addendum opinion, the March 2015 VA examiner opined that the Veteran is unable to functionally use his left hand due to pain and weakness.  The Veteran has also described his left wrist as unusable, particularly during flare-ups.  In a March 2015 hearing, the Veteran stated that during flare ups he is unable to bend his left wrist, grip objects, and he experiences a lot of pain.  The Board finds that the Veteran is competent to report such functional impairments due to pain and weakness.  As his statements are consistent with the medical evidence of records and because there is no evidence to the contrary, the Board finds the statements to be credible.

Accordingly, with additional reasonable doubt resolved in the Veteran's favor, the Board finds that these functional impairments and the diagnosis of favorable ankylosis at 0 degrees approximate favorable ankylosis in 20 to 30 degrees dorsiflexion, corresponding to a 20 percent rating for a minor extremity. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5214. While there are 5 degrees of motion noted in palmar and dorsal flexion in the left wrist on examination in March 2015, the remaining degrees of motion in the left wrist are to 0 degrees. Based on the relatively consistent findings of impairment in the left wrist since service, a rating at the level of 20 percent, and not higher, is therefore warranted, beginning March 31, 2015, when the Veteran was first diagnosed and showed symptoms of ankylosis.  See 38 U.S.C.A. § 3.400(o)(2); see also Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  As the Veteran was not diagnosed with ankylosis nor showed functional impairments approximate to a diagnosis of favorable ankylosis in 20 to 30 degrees dorsiflexion before March 31, 2015, a rating in excess of 10 percent for the period of July 2006 to March 30, 2015 is not warranted.

Diagnostic Code 5214 also contains a note that states extremely unfavorable ankylosis should be rated pursuant to Diagnostic Code 5125 for loss of use of the hand.  38 C.F.R. § 4.71a, Diagnostic Codes 5125 and 5214.  The Board has considered this option based on the medical and lay evidence of record and additionally as pursuant to Deluca and Mitchell but finds that in this case such a rating is not warranted.  DeLuca, 8 Vet. App. at 205-06; Mitchell, 25 Vet. App. at 39-42. In this regard, the Board is cognizant that the Veteran's left wrist has been previously described as "unusable."  This characterization, however, contrasts with the lay evidence of record, discussed above, that indicates the Veteran still retains some function in the left hand.  It also contrasts with the March 2015 examination report and March 2017 medical addendum opinion that characterized the left wrist as functional unusable but still retaining some residual use.  Further, the medical evidence does not indicate that his left wrist has extremely unfavorable ankylosis.  In sum, the Board finds that the Veteran's left wrist does not approximate extremely unfavorable ankylosis; there is no doubt to be resolved; and therefore a higher rating for loss of use of hand pursuant to 5215 is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5125 and 5214.


ORDER

For the period beginning July 2006 to March 30, 2015, entitlement to a rating in excess of 10 percent, for a left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis, is denied.

For the period beginning March 31, 2015, entitlement to an evaluation of 20 percent, and not higher, for a left wrist disability, including residuals of a bone graft for nonunion fracture of the left scaphoid with traumatic arthritis, is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


